DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-5) in the reply filed on 06/21/2022 is acknowledged.  The traversal is on the ground(s) that that Applicant believes that simultaneous search for both groups is not constitute an unreasonable search for the examiner.  Applicant further argues that forgoing the restriction would result in compact prosecution and thus serves the public from extra expense and ease of searching.  This is not found persuasive because Applicant has failed to convincingly argue how exactly the examiner has erred in requiring the restriction between the two independent or distinct inventions.  In addition, the examiner has clearly identified the separate status that the two groups of inventions have acquired due to their different classification which would require different field of search (for example, searching different classes/subclasses or different search queries).  Furthermore, should a prior art is found to teach the claimed inductive heating of Group I or to teach surface roughness of Group II would not necessarily be applicable to the other group which would pose a burden to the examiner since two separate prior art needs to be searched and applied. 
The requirement is still deemed proper and is therefore made FINAL.
As such, claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1, lines 1-2, the limitation “A method for producing a heat pipe (1) comprising the steps:” could be amended to - - A method for producing a heat pipe (1), the method comprising the steps: - -..  
Appropriate correction is required.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: The section headings in the specification are missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5 recite that by “filling a powder with particles (5) into the casing element (2) to form a capillary structure (2)” which is unclear if the filling step alone results in formation of the capillary structure or a further steps of inductively heating and sintering (as in claim 2) results in formation of the capillary structure.
In addition, the limitation “the connection of the particles (5) of the powder to one another and preferably also to the casing element (2) in a layer lying against the casing element (2)” is awkwardly worded as it is unclear if the claim is trying to positively recite that the layer against the casing element (2) is formed or if it is desirable and preferable but not necessary.
Furthermore, the limitation “subsequently any excess powder with loose particles (5) is removed again from the casing element (2)” is confusing and unclear how many times the loose powder is being removed due to the limitation of “removed again.”
Claim 3, the limitation “wherein the capillary structure (3) to be produced from the powder is produced” is awkwardly worded.  It seems that claim 1 should positively recite that the capillary structure is produced.  Claim 3 should further limit claim 1 by reciting that  - - wherein the capillary structure (3) formed from the powder has different wall thicknesses (6) across the length of the capillary structure (3) - -.
Claim 4, recites the alternative conjunctive form “and/or” rather than the conventional form of “at least one of [A], [B], and [C].”  It is confusing and unclear if the three different alternatives can occur at the same time or not and as such, further clarification is requested.
Claim 5, line 2 recites the limitation “wherein a powder is used” which is unclear if this is the same powder of claim 1 or a different powder.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheiber (US 3,869,300).
As applied to claim 1, Scheiber teaches a method comprising steps of providing a pipe-shaped casing element (1, Fig. 1) having a length and an interior, filling a powder with particles into the casing element to form a capillary structure in the casing element; and connecting the particles of the powder to one another, wherein the interior enclosed by the casing element  is filled with the powder partially or in its entirety at least across a partial area of the length of the casing element, wherein subsequently the connection of the particles of the powder to one another (fritted and preferably also to the casing element in a layer lying against the casing element is established from the outside by means of inductive heat generation (2/2c moving in direction “B” wherein the particles are fritted, Fig. 1, col. 2, lines 23-26, col. 3, lines 51-68), and wherein subsequently any excess powder with loose particles is removed again from the casing element (paragraph bridging cols. 1 and 2, col. 2, lines 19-31).
The limitation of “for producing a heat pipe (1)” is solely recited in the preamble of claim 1. When reading the preamble in the context of the entire claim, the recitation “heat pipe (1)” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The limitation “for producing a heat pipe (1)” is considered to be intended use limitation.  Although the recitation  has been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the pipe of Scheiber meets all of the structural limitations, as claimed, and is capable of performing the limitation above.
	
As applied to claim 2, Scheiber teaches the invention cited including wherein the casing element provided with the capillary structure is subjected to a sintering process (a subsequent inductive heating element moving in direction “E” to a temperature to cause flowing of material and formation of a uniform coating (col. 2, lines 16-18, col. 4, lines 50-59) and particles is caused to coalesce into a uniform film in a subsequent heating stage, col. 2, lines 27-28).

As applied to claim 4, Scheiber teaches the invention cited including wherein the inductor (2/2c) is moved along the casing element (1, col. 3, lines 57-60, Fig. 1).

As applied to claim 5, Scheiber teaches the invention cited including wherein the powder has particle size from 5 to 300 microns which overlaps the claimed range of 5 to 1000 um.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitotsubashi et al. (JPS60251390A) in view of Scheiber (US 3,869,300).
As applied to claim 1, Hitotsubashi et al. teach a method of producing a heat pipe comprising steps of providing a pipe-shaped casing element (1, Fig. 1) having a length and an interior, filling a powder with particles (2 and 3, Figs. 1-2) into the casing element to form a capillary structure in the casing element; and connecting the particles of the powder to one another, wherein the interior enclosed by the casing element  is filled with the powder partially or in its entirety at least across a partial area of the length of the casing element, wherein subsequently the connection of the particles of the powder to one another and preferably also to the casing element in a layer lying against the casing element is established from the outside by means of inductive heat generation (4, Figs. 1-3, Abstract/Purpose/Constitution, lines 1-12, Description, paragraph [0001]).
Hitotsubashi et al. do not explicitly teach wherein subsequent to induction heating any excess powder with loose particles is removed from the casing element.
Scheiber teaches a method of filling powder particles inside a pipe-shaped casing element (1, Fig. 1) by inductively heating the casing from outside to connect the particles of the powder to one another and inside of the casing element and subsequently excess powder with loose particles is removed from the casing element (paragraph bridging cols. 1 and 2, col. 2, lines 19-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the method of Hitotsubashi et al., the step of removing excess powder with loose particles from the inside of the casing element, as taught by Scheiber, as an effective means of cleaning the inside of the casing element thus forming a capillary structure having uniform porosity and enhanced heat transfer capacity with no chance of premature failure.
Regarding the limitation of “inductive heat generation,” Hitotsubashi et al. explicitly teach a heating element 4 (Fig. 2) which is easily adjusted as necessary by adjusting the heat capacity and moving speed (paragraph [0001], lines 35-36) which are characteristics of induction heating element.
Alternatively, if Applicant does not agree that Hitotsubashi et al. teach that the heating is done by inductive heating, then Scheiber teaches that is well-known to inductively heat a pipe/casing from outside to cause the powder particles to adhere substantially to one another and to the interior of the pipe/casing (col. 2, lines 7-11, lines 23-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the heating of Hitotsubashi et al., with an inductive heating source, as taught by Scheiber, as a matter of simple substitution of one known element for another to obtain predictable results of softening the powder particles to adhere to one another and to the interior surface of the casing element.

As applied to claim 3, Hitotsubashi et al. as modified by Scheiber teaches the invention cited wherein the capillary structure (melted powder particles 5, Fig. 3) have different wall thicknesses across the length of the capillary structure (Figs. 1-3).

As applied to claim 4, Hitotsubashi et al. as modified by Scheiber teaches the invention cited including wherein the inductor (4) is moved along the casing element (in direction of arrow in Fig. 2, abstract, lines 8-9).

As applied to claim 5, Hitotsubashi et al. as modified by Scheiber teaches the invention cited including wherein the powder has particle sizes of 200 mesh or less (particles 2) and about 500 mesh (particles 3) which are equivalent to diameters of about 74 and 30 microns which overlaps the claimed range of 5 to 1000 um.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al. (US 11,118,844) teach that it is well-known to use induction heating in sintering process of manufacturing heat pipes (title, col. 3, lines 28-36).
Hou et al. teach a method for manufacturing the wick structure includes the following steps: providing a hollow casing (10) arranged aslant to horizon; filling a slurry (40) of powders into the casing; rotating the casing with the slurry and heating the slurry to form a green layer (60) held against an inner wall of the casing; and sintering the green layer in the casing to form the wick structure (abstract, lines 1-13).  Hou et al. further teach that a heat pipe in accordance with a preferred embodiment of the present invention includes a casing receiving working fluid therein, and a wick structure formed at an inner wall of the casing. The casing includes an evaporating section and a condensing section. The wick structure at the evaporating section has a thickness larger than that of the wick structure at the condensing section of the heat pipe (paragraph [0006]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/24/2022